         Case 1:20-cv-01702-WMR Document 37-1 Filed 02/03/21 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 KEENAN’S KIDS FOUNDATION,                      )
 INC.,                                          )
                                                )
                Plaintiff,                      ) Civil Action File No.:
                                                )
 -vs.-                                          ) 1:20-cv-01702-WMR
                                                )
 SEAN CLAGGETT,                                 )
                                                )
                 Defendant.                     )


                   BRIEF IN SUPPORT OF MOTION FOR
               VOLUNTARY DISMISSAL WITHOUT PREJUDICE

         Pursuant to Federal Rule of Civil Procedure 41(a)(2), plaintiff Keenan’s Kids

Foundation, Inc. (“Plaintiff”) submits this Motion for Voluntary Dismissal Without

Prejudice, seeking that the Court dismiss the instant suit against defendant Sean

Claggett (“Defendant”) without prejudice.

I.       BACKGROUND

         Plaintiff first filed a Complaint in this case on April 21, 2020 alleging that

Defendant misappropriated various of Plaintiff’s trade secret voir dire techniques,

which are protected by a confidentiality agreement and other measures to limit their

disclosure, by using those techniques in Defendant’s own voir dire seminars offered

through third parties without Plaintiff’s authorization. [See generally Dkt. 1]. On


                                            1
       Case 1:20-cv-01702-WMR Document 37-1 Filed 02/03/21 Page 2 of 8




May 18, 2020, Defendant filed a Motion to Dismiss for failure to state a claim. [Dkt.

7]. Thereafter, Plaintiff filed a First Amended Complaint on June 10, 2020 asserting

the same trade secret misappropriation claim along with some supplemental factual

detail, which is the Complaint that Plaintiff seeks to voluntarily dismiss without

prejudice in the instant motion. [See generally Dkt. 11]. Defendant filed a motion

to dismiss the First Amended Complaint on June 23, 2020 [Dkt. 13] on essentially

the same failure to state a claim grounds as Defendant’s previous motion, which the

Court denied on August 8, 2020 [Dkt. 22].

      After the denial of his second motion to dismiss, Defendant answered the First

Amended Complaint on August 21, 2020. [Dkt. 23]. On October 6, 2020, the Court

entered a Scheduling Order setting an eight-month discovery period to end on May

19, 2021. [Dkt. 33]. The parties have exchanged an initial set of written discovery

and produced several hundred documents, but neither party has taken depositions,

exchanged expert reports, filed for summary judgment, or made substantial

preparations for trial.

II.   LEGAL STANDARD

      Federal Rule of Civil Procedure 41(a) governs voluntary dismissals. Rule

41(a)(2) states that, as here, once a party has served an answer, “an action may be

dismissed at the plaintiff's request only by court order, on terms that the court



                                         2
      Case 1:20-cv-01702-WMR Document 37-1 Filed 02/03/21 Page 3 of 8




considers proper.” Id. As the Eleventh Circuit has explained:

      [I]n most cases, a voluntary dismissal should be granted unless the
      defendant will suffer clear legal prejudice, other than the mere prospect
      of a subsequent lawsuit, as a result. The crucial question to be
      determined is, would the defendant lose any substantial right by the
      dismissal.

Pontenberg v. Boston Scientific Corp., 252 F.3d 1253, 1255-56 (11th Cir. 2001)

(citations and quotations omitted) (affirming district court decision to allow

plaintiff’s voluntary dismissal after the close of discovery and despite a pending

summary judgment motion by defendant).

      The Eleventh Circuit “has not explicitly adopted factors that a trial court

should evaluate to determine whether a defendant would suffer plain prejudice

versus the mere prospect of a second lawsuit in deciding if dismissal without

prejudice is appropriate.” Jones v. SmartVideo Techs., Inc., No. 1:06-cv-2760-

WSD, 2007 U.S. Dist. LEXIS 40699, at *8 (N.D. Ga. June 4, 2007). However,

“[w]hen courts in this circuit have denied a plaintiff's Rule 41(a)(2) motion for

dismissal without prejudice, several factors were frequently important to the

decision” including “the length of time and amount of resources spent by the

defendant litigating the case, dilatory tactics by the plaintiff, and whether the

defendant had a motion for summary judgment pending when the dismissal was

requested.” Id. at *8-9 (collecting cases, granting plaintiff’s motion to voluntarily



                                         3
       Case 1:20-cv-01702-WMR Document 37-1 Filed 02/03/21 Page 4 of 8




dismiss without prejudice after written discovery exchanged).

III.   ARGUMENT AND CITATION OF AUTHORITIES

       Since Plaintiff filed the instant suit, Plaintiff has monitored Defendant’s voir

dire seminar activity in the marketplace to determine whether Defendant continues

to use Plaintiff’s trade secrets without authorization. Although Defendant denies the

allegations in the First Amended Complaint, recognizing the problem Defendant has

pivoted his conduct after Plaintiff initiated this lawsuit, and Plaintiff is satisfied that

the lawsuit has achieved its intended effect. After the filing of the lawsuit, and

apparently in response thereto, Defendant appears to have ceased incorporating

objectionable content violative of Plaintiff’s trade secrets in his seminars, ceased

using Plaintiff’s name and reputation in association with Defendant’s teachings, and

currently is not selling or marketing objectionable content through third party Trojan

Horse Method LLC or a commonly-owned third party, Case Analysis. For these

reasons, and in the interest of conserving Plaintiff’s, Defendant’s and the Court’s

limited resources and promoting an efficient resolution of this action, Plaintiff seeks

to voluntarily dismiss this suit without prejudice to refile should Plaintiff determine

that Defendant’s misconduct has resumed.

       Consistent with case authority in this jurisdiction that liberally allows

dismissal without prejudice, there are no circumstances that warrant denial of



                                            4
       Case 1:20-cv-01702-WMR Document 37-1 Filed 02/03/21 Page 5 of 8




Plaintiff’s motion. See e.g., Jones, 2007 U.S. Dist. LEXIS 40699 at *10-11; Schmidt

v. Apac Mid-South, No. 4:19-CV-0027-HLM, 2019 U.S. Dist. LEXIS 232757, at *2-

3 (N.D. Ga. Nov. 12, 2019) (granting motion for voluntary dismissal without

prejudice after the exchange of expert reports). The parties are only halfway through

the discovery period. Some written discovery and document productions have been

exchanged, but neither party has taken any depositions, prepared any expert reports,

submitted motions for summary judgment, or made substantial preparations for trial,

all of which support dismissal without prejudice. Jones, 2007 U.S. Dist. LEXIS

40699 at *10-11. Any discovery and pleadings in this case could be reused in

subsequent litigation if Defendant were to resume using Plaintiff’s trade secrets,

avoiding much, if any, duplication of costs. Id. at 12.

      There is also no basis at this early stage to claim delay by Plaintiff in seeking

this dismissal, and no basis to claim that Plaintiff or its counsel have somehow acted

in bad faith necessitating the case’s continuation. Id. at *10; Schmidt, 2019 U.S.

Dist. LEXIS 232757 at *2. Without any evidence of Plaintiff's bad faith, there is

also no basis to condition the dismissal without prejudice on Plaintiff's payment of

any costs. Jolly v. GMAC Mortg., LLC, No. 1:12-CV-2947-AT, 2013 U.S. Dist.

LEXIS 196942, at *4-5 (N.D. Ga. May 17, 2013) (denying defendant’s request for

attorney’s fees as a condition of dismissal even after ten months of litigation and a


                                          5
       Case 1:20-cv-01702-WMR Document 37-1 Filed 02/03/21 Page 6 of 8




pending summary judgment motion, and holding that, only if plaintiff later refiled

the litigation would it be responsible for two discrete costs borne by defendant -- a

filing fee and document duplication costs incurred).

      The mere prospect that Plaintiff could file a second suit against Defendant in

the future if he resumes his objectionable conduct is not a sufficient prejudice to

require denial of this motion. Pontenberg, 252 F.3d at 1255-56. Defendant cannot

meaningfully argue that he would otherwise suffer clear legal prejudice or lose any

substantial rights if this case were voluntarily dismissed without prejudice. As such,

the motion should be granted.

IV.   CONCLUSION

      For all of the foregoing reasons, Plaintiff respectfully requests voluntary

dismissal without prejudice pursuant to Fed. R. Civ. P. 41(a)(2).

                                /s/ John M. Bowler
                                John M. Bowler, Esq., GA Bar No. 071770
                                Michael D. Hobbs Jr., Esq., GA Bar No. 358160
                                Lindsay Mitchell Henner, Esq., GA Bar No. 272310
                                Troutman Pepper Hamilton Sanders LLP
                                600 Peachtree Street, N.E., Suite 3000
                                Atlanta, Georgia 30308-2216
                                Tel: (404) 885-3000
                                Fax: (404) 885-3995
                                john.bowler@troutman.com
                                michael.hobbs @troutman.com
                                lindsay.henner@troutman.com



                                          6
      Case 1:20-cv-01702-WMR Document 37-1 Filed 02/03/21 Page 7 of 8




         CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      I hereby certify that the foregoing document contains the required margins and

was prepared in Times New Roman font, 14-point type, one of the font and point

selections approved by the Court in the N.D. Ga. L.R. 5.1(C).

      This 3rd day of February 2021.

                                             /s/ John M. Bowler
                                             John M. Bowler




                                         7
            Case 1:20-cv-01702-WMR Document 37-1 Filed 02/03/21 Page 8 of 8




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF GEORGIA
                               ATLANTA DIVISION

  KEENAN’S KIDS FOUNDATION,                    )
  INC.,                                        )
                                               )
                  Plaintiff,                   ) Civil Action File No.:
                                               )
  -vs.-                                        ) 1:20-cv-01702-WMR
                                               )
  SEAN CLAGGETT,                               )
                                               )
                   Defendant.                  )

                               CERTIFICATE OF SERVICE

            I have this day served the foregoing BRIEF IN SUPPORT OF MOTION

 FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE upon all parties by

 CM/ECF filing on counsel of record as follows:

                        Joseph C. Sharp
                        Georgia Bar No. 637965
                        jsharp@polsinelli.com
                        POLSINELLI PC
                        1201 West Peachtree Street, NW, Suite 1100
                        Atlanta, GA 30309
                        (404) 253-6000 (Tel.)
                        (404) 253-6060 (Fax)

        This 3rd day of February 2021.

                                         /s/ John M. Bowler
                                         John M. Bowler


112875526                                  8
